DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 8/18/2022 to claim 1 has been entered. Claims 1-6 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of the species of “CD45” in claim 2, “MHC class II” in claim 3, and “GDF-3” in claim 4 in the reply filed on 2/5/2020 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80) in view of Prockop et al (U.S. PGPUB 2002/0168765), Cho et al (U.S. PGPUB 2006/0153860), Boquest et al (2005, Molecular Biology of the Cell, 16: 1131-1141), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Marshak et al (1999, U.S. Patent 5,908,782) and Aslan et al (U.S. PGPUB 20050249731; reference A).
Regarding claim 1, Neidhart teaches progenitor cells, including bone marrow stem cells, are circulating and can be obtained from synovial fluid (see col. 1 on page 1879). Regarding claim 1, Neidhart teaches isolating cells from synovial fluid and that said cells have the potential to differentiate into other cell types (see col. 1 on page 1879); reads on stem cells. Regarding claim 1, Neidhart teaches the steps of obtaining synovial fluid from a subject and enriching target cells (see page 1874). Regarding claim 2, Neidhart teaches testing the synovial fluid cells for the expression of several markers, including CD45, to further characterize the cells (see abstract). 
Neidhart does not teach that the population is MHC class 1 negative, enriching cells with a size of 6 micrometers and 20 micrometers, depleting cells that express MHC class 1 or cryopreserving the cells (claim 1). Neidhart does not teach testing for the markers listed in claims 3 and 5. Neidhart does not teach that the cells are collected without contacting in vitro to serum, or a step of administering the cells to repair musculoskeletal tissue (claim 1).
	Prockop is drawn to methods of isolating, enriching and characterizing a subset of stem cells, and Prockop teaches that these stem cells are also found in bone marrow (see abstract). Regarding claim 1, Prockop teaches enriching the target population of stem cells using a filter to enrich for cells that are about 7 microns in size (see paragraph [0020]).  Regarding claims 1-3 and 5, Prockop teaches testing the cells for the expression of MHC class I and II (HLA-1 and HLA-2), CD44, CD45, CD90 and CD34 (see paragraph [0016] and Table 1). Regarding claim 1, Prockop teaches part of the population of target cells do not express MHC class I (see Table 1). Regarding claim 1, Prockop teaches stem cells can be combined with DMSO and fetal bovine serum (reads on cryoprotectant) and frozen in liquid nitrogen (reads on cryopreserving), and that the cells can be thawed and used when needed (see paragraph [0056]).
	Regarding claim 1, Cho teaches cells can be sorted (reads on enriching and isolating) based on their expression, either positive or negative, of cell markers (see paragraph [0329]). Regarding claim 5, Cho teaches cells can be tested for the expression of various cell markers including CD13, CD44, CD45, CD90, CD105, CD34, CD49c and CD73 (see paragraph [0119]). 
Regarding claim 1, Boquest teaches that stem cells can be collected and isolated using both a size exclusion filter and isolated based on their expression pattern, without culturing (see abstract and Methods).
Regarding claim 1, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). 
Regarding claim 1, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
Regarding claim 1, Aslan teaches that bone marrow stem cells are capable of further differentiation to cells of mesenchymal tissue lineage, including bone, cartilage, fat, tendon, ligament, muscle or marrow stroma (see paragraph [0064]). Regarding claim 1, Aslan exemplifies administering non-cultured stem cells to repair both cartilage and bone tissue (see paragraphs [0014]-[0015]).
It would have been obvious to combine Neidhart with Prockop to enrich Neidhart’s cells for cells with a size of about 7 microns and cryopreserve the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in enriching Neidhart’s cells for cells with a size of about 7 microns and cryopreserve the cells because Prockop teaches filters can be used to enrich cells with a size of about 7 microns and that stem cells can be cryopreserved for later use. The skilled artisan would have been motivated to enrich Neidhart’s cells for cells with a size of about 7 microns and cryopreserve the cells because Prockop establishes that stem cells, and cells from bone marrow which are in Neidhart’s population of cells, can be enriched for a target population of stem cells with this size and that they can be cryopreserved.
It would have been obvious to combine Neidhart with Prockop and Cho to test Neidhart’s cells for expression of MHC class I and II, CD13, CD44, CD90, CD105, CD34, CD49c and CD73, and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I. A person of ordinary skill in the art would have had a reasonable expectation of success in testing Neidhart’s cells for expression of these markers and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I because Prockop and Cho establishes that all these markers can be tested for and Cho highlights that cells populations can be sorted based on their expression of cell markers. Additionally, Prockop establishes that a portion of small stem cells do not express MHC class I. The skilled artisan would have been motivated to test Neidhart’s cells for expression of these markers and enrich for cells that do not express MHC class I by depleting cells that do express MHC class I because all three references establish that specific populations of cells are characterized by their expression patterns and testing these markers would allow the cells be further characterized based on their expression of cell markers. Additionally, sorting the cells by depleting those that do not express MHC class I would allow Neidhart to have a more homogeneous population of cells. 
It would have been obvious to combine Neidhart in view of Prockop and Cho with Boquest, Marshak and Varma to collect and isolate Neidhart’s cells prior to culture expansion with serum. A person of ordinary skill in the art would have had a reasonable expectation of success in collecting and isolating Neidhart’s cells prior to culture expansion because Boquest teaches that stem cells can be collected and isolated using both a size exclusion filter and isolated based on their expression pattern, without culturing and because Marshak teaches that serum free conditions can be used for stem cells. The skilled artisan would have been motivated to collect and isolate Neidhart’s cells prior to culture expansion because Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Similarly, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for stem cells.
It would have been obvious to combine Neidhart in view of Prockop and Cho with Aslan to administer Neidhart’s non-cultured stem cells to repair cartilage or bone. A person of ordinary skill in the art would have had a reasonable expectation of success in administering Neidhart’s non-cultured stem cells to repair cartilage or bone because Aslan teaches that non-cultured stem cells can differentiate into these tissue types and can be administered to repair these tissues. The skilled artisan would have been motivated to administer Neidhart’s non-cultured stem cells to repair cartilage or bone because Aslan teaches that non-cultured stem cells can differentiate into these tissue types and can be administered to repair these tissues.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80) in view of Prockop et al (U.S. PGPUB 2002/0168765), Cho et al (U.S. PGPUB 2006/0153860) Boquest et al (2005, Molecular Biology of the Cell, 16: 1131-1141), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Marshak et al (1999, U.S. Patent 5,908,782) and Aslan et al (U.S. PGPUB 20050249731) as applied to claims 1-3 and 5 above, and further in view of Hirst et al (2006, Developmental Biology 293: 90–103).
	The teachings of Neidhart, Prockop, Cho, Boquest, Marshak, Aslan and Varma are discussed and relied upon above. 
	Neidhart does not teach testing for the expression of GDF-3 (claim 4) or Oct-4, Nanog, Sox-2, Rex-1 and Stella (claim 6).
Hirst teaches identifying and testing for several genes that are associated with stem cells (see abstract). Regarding claims 4 and 6, Hirst teaches that Oct-4, Nanog, Sox-2, Rex-1, GDF-3 and Stella have all been tested for and identified as being associated with stem cells (see col. 1 on page 95 and col. 2 on page 101). 
It would have been obvious to combine Neidhart in view of Prockop, Cho, Boquest, Marshak and Varma with Hirst to test Neidhart’s cells for the expression of GDF-3, Oct-4, Nanog, Sox-2, Rex-1 and Stella. A person of ordinary skill in the art would have had a reasonable expectation of success in testing Neidhart’s cells for the expression of GDF-3, Oct-4, Nanog, Sox-2, Rex-1 and Stella because Hirst teaches that these genes can be tested for. The skilled artisan would have been motivated to test Neidhart’s cells for the expression of GDF-3, Oct-4, Nanog, Sox-2, Rex-1 and Stella because Hirst establishes that it is useful to test stem cells for the expression of these genes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Applicant discusses Neidhart’s and Prockop’s culturing methods, and highlights that both teach culture expanding the cells in serum. However, as stated above, it is the secondary references Boquest, Marshak and Varma that are relied upon for providing teaching and motivation to collect and isolate Neidhart’s cells prior to culture expansion with serum. As stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in collecting and isolating Neidhart’s cells prior to culture expansion because Boquest teaches that stem cells can be collected and isolated using both a size exclusion filter and isolated based on their expression pattern, without culturing and because Marshak teaches that serum free conditions can be used for stem cells. The skilled artisan would have been motivated to collect and isolate Neidhart’s cells prior to culture expansion because Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Similarly, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for stem cells. Therefore this argument is not persuasive.
Applicant alleges there is no motivation to use Prockop’s enrichment of cells by size to enrich Neidhart’s cells because those skilled in the art are aware of filters but they do not use them unless there is a specific purpose. However, as stated in the rejection, a skilled artisan would have been motivated to enrich Neidhart’s cells for cells with a size of about 7 microns because Prockop establishes that stem cells from bone marrow (which are in Neidhart’s population of cells) can be enriched for a target population of stem cells with a about 7 microns. Prockop specifically teaches that stem cells of this size are a useful target population, and therefore Prockop provides motivation for selecting stem cells of this size. Therefore this argument is not persuasive.
Applicant alleges that none of the references teach the new limitation of administering the cells to repair musculoskeletal tissue. However, as discussed above, the newly cited Aslan reference teaches that bone marrow stem cells are capable of further differentiation to cells of mesenchymal tissue lineage, including bone, cartilage, fat, tendon, ligament, muscle or marrow stroma, and Aslan exemplifies administering non-cultured stem cells to repair both cartilage and bone tissue. Therefore this new limitation is obvious over the newly cited Aslan reference.
Applicant summarizes the teaching of Cho and alleges that Cho is only concerned with antigen binding polypeptides and that Cho does not teach stem cells. However, as stated above, Cho specifically teaches that they can be used to sort for cells based on their expression, either positive or negative, of cell markers. Cho was not cited for teaching the cells used in the claimed method, but rather for teaching that expression patterns of cells can be measured and cells can be selected based on their expression pattern. Applicant further alleges that Cho does not provide motivation for selecting MHC class I negative cells. However, as stated in the rejection, the motivation selecting MHC class I negative cells comes from the Prockop reference as Prockop teaches the utility of MHC class I negative stem cells. Therefore this argument is not persuasive.
 Boquest teaches that stem cells can be collected and isolated using both a size exclusion filter and isolated based on their expression pattern, without culturing. 
Hirst teaches that Oct-4, Nanog, Sox-2, Rex-1, GDF-3 and Stella have all been tested for and identified as being associated with stem cells.
Applicant points to an example in Boquest wherein the cells are contacted with media comprising serum. Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also point out that Marshak teaches cells can be contacted with serum, and that Hirst teaches contacting cells with serum. However, as stated above, the Boquest reference was relied upon for teaching that stem cells can be collected and isolated using both a size exclusion filter and isolated based on their expression pattern, without culturing. The examiner did not assert this reference provided motivation to not contact the cells with serum. The Varma reference was relied upon for teaching that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (as taught by Marshak). The examiner did not assert this reference provided motivation to not contact the cells with serum. Similarly, the Hirst reference was relied upon for teaching markers that have been tested for and identified as being associated with stem cells. The examiner did not assert this reference provided motivation to not contact the cells with serum. While Marshak does provide an example of using serum, as stated above Marshak specifically teaches the benefits of using serum free culture medium. Therefore Marshak provides both teaching and motivation for using serum free culture medium and these arguments are not persuasive.
  Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653